Title: From George Washington to Clement Biddle, 15 September 1797
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 15th Sep. 1797.

The picture frames are received, and without the smallest injury to the glasses, for the careful packing of which I feel myself obliged.
I pray you to send me four more gilt frames, at a dollar a foot running measure for paintings; no glasses; the size of the frames, to shew the canvass one foot 7¾ Inches, by 1.4¼ within the frame.
Upon a more careful examination of the place for which the Stove written for some time since is wanted, I find I was not correct in the direction I then gave and have endeavour’d now to explain it better, by transmitting the exact form of the Room; shewing the angle in which the Stove is to be fixed; the manner of fixing it; and the exact size & proportions of the same, with its relative situation to the chimney (wall) and partition, as mentioned in the Plan.
I have written thus far on a supposition that a Stove has not been provided agreeably to the directions in my last, and provided also, that one, agreeably to the enclosed plan, without difficulty and without delay, could be sent; but if the first is already procured I would have it sent on without loss of time; if not, and the one I am now furnishing a plan of could be subsituted, I would prefer it:nor shd I object to both if the former is on hand and the latter could be obtained with ease and without much delay.
The first of October will put you into the receipt of another quarters interest of my cirtificates, otherwise I would forward money to you for the purpose of meeting the expences of these calls; as it is by no means my wish or desire to run you into any advance for me, or on my account. With esteem & regard I am Dear Sir Your Obedt Hble Servt

Go: Washington



P.S. I would thank you for causing the advertisement herewith sent to be inserted agreeably to the endorsation thereon—and for paying the expence of doing it.
Send me the history of the United States (by whom I know not) but the one which contains Nos. 5 and 6 alluded to in Colo. Hamilton’s late Pamphlet.


G.W——n
